Madsen, J.
(concurring in the dissent) — I agree with the majority that the fact that Albrecht was in custody for violating a condition of community placement alone is insufficient to relieve the State from its obligation to prove a recent overt act under this court’s decision in In re Detention of Henrickson, 140 Wn.2d 686, 2 P.3d 473 (2000). Had Albrecht been in custody for drinking in public, for example, the necessary link to the underlying sexually *12violent offense probably would have been insufficient to establish current dangerousness.
In this case, however, Albrecht stipulated to violating the terms of his community placement by engaging in conduct that “would itself qualify as a recent overt act.” Id. at 695 (citing In re Pers. Restraint of Young, 122 Wn.2d 1, 857 P.2d 989 (1993)). Specifically, Albrecht did not contest the State’s allegation that he offered two boys 50 cents to follow him. Considering his history of sexually assaulting children, this conduct is sufficient to satisfy Henrickson. Accordingly, I concur in part in the dissent and would reverse the Court of Appeals.